                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

RUSSELL DELEVIE,                  :
                                  :
           Petitioner,            :
                                  :
v.                                :                       Case No. 4:12-CR-15-CDL-MSH
                                  :                             28 U.S.C. § 2255
UNITED STATES OF AMERICA,         :
                                  :
           Respondent.            :
__________________________________

               ORDER AND REPORT AND RECOMMENDATION

      Presently pending before the Court is Petitioner’s second motion to vacate his

sentence under 28 U.S.C. § 2255 (ECF No. 66) and Respondent’s motion to dismiss (ECF

No. 79). For the reasons stated below, it is recommended that Respondent’s motion be

granted and Petitioner’s motion to vacate be dismissed.

                                   BACKGROUND

      On February 12, 2013, Petitioner pled guilty to possession of a firearm by a

convicted felon. Plea Agreement 3, ECF No. 25. Petitioner had prior felony convictions—

two separate burglaries in 1997, and terroristic threats and stalking in 2008—that made

him an “armed career criminal.” See Final Presentence Investigation Report (“PSR”) 8, 9,

ECF No. 34. As such, Petitioner’s sentence was enhanced in accordance with the Armed

Career Criminal Act (“ACCA”). See 18 U.S.C. § 924(e)(2)(B). On August 30, 2013,

Petitioner was sentenced to 188 months imprisonment and 60 months supervised release.
Judgement 2, ECF No. 38. Petitioner waived his right to a direct appeal. Plea Agreement

4.

       On June 9, 2014, Petitioner filed his first motion to vacate his sentence. 1 (ECF No.

44.) This Court denied that motion on January 5, 2015. (ECF No. 51.) On June 13, 2016,

the Eleventh Circuit Court of Appeals granted Petitioner’s application to file a second or

successive § 2255 motion. (ECF No. 64.) It reasoned that under Johnson v. United States,

135 S. Ct. 2551 (2015), and Welch v. United States, 136 S. Ct. 1257 (2016), “[t]he

continued applicability of [Petitioner’s] convictions for Georgia burglary as predicates

under the ACCA is an open question[.]” 11th Cir. R. 5, ECF No. 64.

       Through counsel, Petitioner filed his second motion to vacate on June 25, 2016.

(ECF No. 66.) Petitioner asserted that because his “Georgia burglary convictions do not

qualify as valid predicate convictions for 18 U.S.C. 924(e), he should not have been

adjudged an enhanced sentence under the [ACCA].” Second Mot. to Vacate 5, ECF No.

66. This Court stayed all filings pending the Eleventh Circuit’s decisions in United States

v. Gundy, 842 F.3d 1156 (11th Cir. 2016) and United States v. Heard, 677 F. App’x 636

(11th Cir. 2017). After the Eleventh Circuit issued its decisions in those cases, Respondent

moved to dismiss Petitioner’s second motion on April 26, 2017. Mot. to Dismiss 5, ECF

No. 79.




1
 Under the “mailbox rule,” filings made by pro se prisoner litigants are considered filed on the
date they are delivered to prison authorities for mailing. See Washington v. United States, 243
F.3d 1299, 1301 (11th Cir. 2001).


                                               2
                                       DISCUSSION

I.     Respondent’s Motion to Dismiss

       Respondent contends that Petitioner’s motion to vacate should be dismissed because

Petitioner “no longer has a cognizable claim concerning his prior Georgia burglary

convictions following the Eleventh Circuit’s decisions in Gundy and Heard.” Mot. to

Dismiss 5. Respondent also asserts that Petitioner’s new claims are time-barred as they do

not relate back to the claim asserted in his motion to vacate, and, alternatively, that

Petitioner has not demonstrated these convictions rested on the ACCA’s residual clause.

Resp’t’s Resp. 6, ECF No. 85. Petitioner responds he is entitled to relief because—even if

his burglary convictions remain violent felonies under the ACCA—his other conviction of

aggravated stalking and terroristic threats should not be considered a predicate offense.

Pet.’s Resp. 3, ECF No. 84. Because Petitioner has failed to show his burglary or

aggravated stalking and terroristic threats convictions were enhanced under the ACCA’s

residual clause, Respondent’s motion to dismiss should be granted.

II.    Legal Standards

       A.     § 2255(h)

       The Court of Appeals may authorize a second or successive motion to vacate so

long as a petitioner asserts a claim of:

       (1) newly discovered evidence that, if proven and viewed in light of the evidence as
           a whole, would be sufficient to establish by clear and convincing evidence that
           no reasonable factfinder would have found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral review
           by the Supreme Court, that was previously unavailable.


                                            3
28 U.S.C. § 2255(h). “The court of appeals may authorize the filing of a second or

successive application only if it determines that the application makes a prima facie

showing that the application satisfies the requirements of this subsection.” 28 U.S.C.

2244(b)(3)(C) (emphasis added). If a petitioner satisfies this threshold, then “the district

court not only can, but must, determine for itself whether those requirements are met.”

Jordan v. Sec’y, Dep’t of Corr., 485 F.3d 1351, 1357 (11th Cir. 2007); see § 2244(b)(4)

(“A district court shall dismiss any claim presented in a second or successive application

that the court of appeals has authorized to be filed unless applicant shows that the claim

satisfies the requirements of this section.”). In making its determination, a district court

need not defer to the appellate court’s findings, but must “decide the [§ 2255(h)] issues

fresh, or in the legal vernacular, de novo.” Jordan, 485 F.3d at 1358 (emphasis in original).

“Should the district court conclude that [a petitioner] has established the statutory

requirements . . . it shall proceed to consider the merits of the motion, along with any

defenses and arguments the respondent may raise.” In re Moss, 703 F.3d 1301, 1303 (11th

Cir. 2013). Accordingly, this Court must first determine whether Petitioner’s claims assert

either “newly discovered evidence,” or “a new rule of constitutional law, made

retroactive[.]” § 2255(h)(1)-(2).

       B.     The ACCA

       When a defendant is convicted under 18 U.S.C. § 922(g), they may be subject to a

fifteen-year mandatory minimum prison sentence if they “[have] three previous

convictions . . . for a violent felony or a serious drug offense, or both, committed on



                                             4
occasions different from one another[.]” 18 U.S.C. § 924(e)(1). Congress defined “violent

felony” as “any crime punishable by imprisonment for a term exceeding one year . . . that

      (i)    has as an element the use, attempted use, or threatened use of physical force
             against the person of another; or

      (ii)   is burglary, arson, or extortion, involves use of explosives, or otherwise
             involves conduct that presents a serious potential risk of physical injury to
             another . . .

§ 924(e)(2)(B). The first part of this definition is commonly known as the “elements

clause.” United States v. Owens, 672 F.3d 966, 968 (11th Cir. 2012). The second part—

subsection (ii)—contains the “enumerated crimes” clause and the “residual clause.” Id.

On June 26, 2015, the Supreme Court of the United States found the residual clause to be

unconstitutionally vague and that “[i]ncreasing a defendant’s sentence under the clause

denies due process of law.” Johnson v. United States, 135 S. Ct. 2551, 2557 (2015). The

Supreme Court later declared Johnson to be “a substantive rule that has retroactive effect

in cases on collateral review.” Welch v. United States, 136 S. Ct. 1257, 1268 (2016).

      The Supreme Court of the United States has also examined the “enumerated crimes”

clause and the process used to determine predicate convictions under that portion of the

ACCA. “To determine whether a past conviction is for one of those crimes, courts use

what has become known as the categorical approach: They compare the elements of the

statute forming the basis of the defendant’s conviction with the elements of the generic

crime—i.e., the offense as commonly understood. The prior conviction qualifies as an

ACCA predicate only if the statute’s elements are the same as, or narrower than, those of

the generic offense.” Descamps v. United States, 570 U.S. 254, 257 (2013) (internal


                                            5
quotations omitted). When the relevant prior conviction is under a “divisible statute”—

i.e., one listing “elements of the offense in the alternative”—courts have implemented the

modified categorical approach. Id. This “permits sentencing courts to consult a limited

class of documents, such as indictments and jury instructions, to determine which

alternative formed the basis of the defendant’s prior conviction.” Id. Then, the sentencing

court can apply the categorical approach.

       In Descamps, the Supreme Court held that “sentencing courts may not apply the

modified categorical approach when the crime of which the defendant was convicted has a

single, indivisible set of elements.”      Descamps, 570 U.S. at 258.    As this decision

interpreted the ACCA, it was not a “new rule of constitutional law.” § 2255(h)(2); see also

In re Thomas, 823 F.3d 1345, 1349 (11th Cir. 2016) (“We have held that a Supreme Court

has not announced a new rule of constitutional law when it has merely interpreted an

existing statute . . . In Descamps, the Court merely provided guidance to courts in

interpreting an existing criminal statute.”) (citation omitted). The Supreme Court later

clarified its Descamps decision and held that a court shall only apply the ACCA’s modified

categorical approach “to determine ‘which element[s] played a part in the defendant’s

conviction.’” Mathis v. United States, 136 S. Ct. 2243, 2253 (2016) (quoting Descamps,

570 U.S. at 260) (emphasis in original).

       While Johnson, Descamps, and Mathis all focus on what constitutes a predicate

offense under the ACCA, a petitioner asserting a § 2255 claim regarding ACCA

enhancement may only do so through Johnson, as neither Descamps nor Mathis state “a

new rule of constitutional law[.]” See § 2255(h)(2). Furthermore, “it is not enough for a

                                              6
federal prisoner to simply identify Johnson as the basis for the claim or claims he seeks to

raise in a second or successive § 2255 motion, but [they] also must show that he falls within

the scope of the new substantive rule announced in Johnson.” Thomas, 823 F.3d at 1348.

Therefore, a petitioner may not use a Johnson claim as a basis for asserting a Descamps

claim. See In re Hires, 825 F.3d 1297, 1303 (11th Cir. 2016) (“Johnson does not serve as

a portal to assert a Descamps claim[.]”).

III.   Petitioner’s Claims

       A.     Burglary Convictions

       Petitioner asserts that under Johnson, the enhancement of his sentence as a result of

his previous burglary convictions was unconstitutional because it relied on the ACCA’s

residual clause. See Second Mot. to Vacate 3; Johnson, 135 S. Ct. 2551 (2015). The

Eleventh Circuit noted in granting Petitioner’s application, “[w]hether [Petitioner] can

make the required prima facie showing turns on whether his burglary convictions qualify

as ACCA predicates without the residual clause[.]” 11th Cir. R. 5. It also stated that “[t]he

continued applicability of [Petitioner’s] convictions for Georgia burglary as predicates

under the ACCA is an open question[.]” Id. This is no longer the case.

       In Gundy, the Eleventh Circuit determined that Georgia’s “burglary statute has

multiple locational elements effectively creating several different crimes.” Gundy, 842

F.3d at 1167. When charging a defendant with the crime, “a prosecutor must select,

identify, and charge the specific place or location that was burgled.” Id. “That the Georgia

prosecutor must select and identify the locational element of the place burgled—whether

the place burgled was a dwelling, building, railroad car, vehicle, or watercraft—is the

                                             7
hallmark of a divisible statute.” Id.; see also Descamps, 133 S. Ct. at 2290 (“A prosecutor

charging a violation of a divisible statute must generally select the relevant element from

the list of alternatives.”). As such, the Eleventh Circuit held that “prior Georgia burglary

convictions qualify as violent felonies under the ACCA’s enumerated crimes clause.”

Gundy, 842 F.3d at 1169. This decision was affirmed just three months later. See Heard,

677 F. App’x at 636 (“[I]n Gundy, we concluded that the defendant’s burglary convictions

involved these three elements: (1) an unlawful entry (2) into a dwelling house or building

(3) with intent to commit a crime therein . . . We held that [t]hese elements substantially

conform to the generic definition of burglary.”) (citation omitted).

       Nevertheless, this clarity over Georgia’s burglary statute does not answer the

question of whether Petitioner’s sentence was enhanced only under the residual clause. See

Beeman v. United States, 871 F.3d 1215, 1224 n.5 (11th Cir. 2017) (“[E]ven if such

precedent had been announced since Beeman’s sentencing hearing, it would not answer the

question before us. What we must determine is a historical fact: was Beeman in 2009

sentenced solely per the residual clause?”). A petitioner asserting a Johnson claim “must

establish that his sentence enhancement ‘turn[ed] on the validity of the residual clause.’ In

other words, he must show that the clause actually adversely affected the sentence he

received.” Beeman, 871 F.3d at 1221 (quoting In re Thomas, 823 F.3d 1345, 1349 (11th

Cir. 2016)). To meet this burden, “the movant must show that—more likely than not—it

was use of the residual clause that led to the sentencing court’s enhancement of his

sentence. If it is just as likely that the sentencing court relied on the elements or enumerated

offenses clause, solely or as an alternative basis for the enhancement, then the movant has

                                               8
failed to show that his enhancement was due to use of the residual clause.” Beeman, 871

F.3d at 1222.

       Petitioner may offer “different kinds of evidence . . . that a sentencing court actually

relied on the residual clause.” Bivins v. United States, 747 F. App’x 765, 769 (11th Cir.

2018). Such evidence may include “comments or findings by the sentencing judge

indicating that the residual clause was relied on and was essential to application of the

ACCA in that case. Beeman, 871 F.3d at 1224 n.4. A petitioner may also offer “statements

in the PSR, which were not objected to, recommending that the enumerated clause and the

elements clause did not apply to the prior conviction in question and did not apply in other

prior convictions that could have served to justify application of the ACCA. Or the

sentencing record may contain concessions by the prosecutor that those two other clauses

do not apply to the conviction in question or others.” Id. Furthermore, Petitioner may rely

on “precedent at the time of sentencing ‘holding, or otherwise making obvious,’ that the

prior conviction ‘qualified as a violent felony only under the residual clause.’” Bivens, 747

F. App’x at 769 (citation omitted).

       Here, Petitioner has not demonstrated his sentence was enhanced solely under the

residual clause. Petitioner produced no documents evidencing this, and the final PSR does

not establish which specific clause was relied upon. See Final PSR 8, 12. As the record is

unclear, Petitioner has failed to meet his burden. See Romine v. Head, 253 F.3d 1349, 1357

(11th Cir. 2001) (“Where, as here, the evidence does not clearly explain what happened . .

. the party with the burden loses.”). Therefore, Petitioner is not entitled to relief.



                                               9
       B.      Aggravated Stalking and Terroristic Threats

       Petitioner also argues that his conviction of aggravated stalking and terroristic

threats is only considered under the residual clause of the ACCA. Pet.’s Ex. 1, at 5, ECF

No. 83-1. Petitioner’s claim is meritless. While Petitioner cites authorities demonstrating

that aggravated stalking has been used as an enhancing conviction under the residual

clause, he also cites case law demonstrating it may be relied on for enhancement under the

elements clause. See United States v. Spivey, 437 F. App’x 764, 765-66 (11th Cir. 2011)

(“The district court did not err when it ruled that Spivey’s prior conviction of aggravated

stalking is a crime of violence under the residual clause[.]”); United States v. Esquivel-

Arellano, 208 F. App’x 758, 763 (11th Cir. 2006) (“At sentencing, the district court

concluded that Georgia’s crime of aggravated stalking has [as] an element the threated use

of physical force[.]”). 2    The only case Petitioner cites that clearly demonstrates an

aggravated stalking statute can be a predicate conviction under the residual clause is United

States v. Johnson, 707 F.3d 655 (6th Cir. 2013). As Petitioner correctly notes, the Sixth

Circuit discussed Georgia’s statute in determining if Kentucky’s aggravated stalking

statute qualifies under the residual clause. But, in doing so, that court merely mentioned

how “the Georgia offense was broad enough to allow for conviction without the use,



2
  There, the Eleventh Circuit overturned the defendant’s enhanced conviction because the
“definition of ‘harassing and intimidating’ [within Georgia’s aggravated stalking statute] is drafted
broadly enough that a defendant can be convicted . . . with or without the use, attempted use or
threatened use of physical force.” United States v. Esquivel-Arellano, 208 F. App’x 758, 764 (11th
Cir. 2006). That court goes on to make clear “whether an aggravated stalking conviction under
Georgia’s statute qualifies as a ‘crime of violence’ . . . depends on the facts of the case.” Id. at
765. Notably, the Eleventh Circuit makes this determination through the elements clause, and
never once discusses the Georgia statute under the residual clause.
                                                 10
attempted use, or threatened use of physical force[.]” Johnson, 707 F.3d at 661 (citing

Esquivel-Arellano, 208 F. App’x at 764-65). The Sixth Circuit clearly reiterated that—

depending on the facts of the case—Georgia’s aggravated stalking statute may be an ACCA

predicate conviction under the elements clause. See Esquivel-Arellano, 208 F. App’x at

765. Petitioner has not demonstrated “precedent at the time of sentencing ‘holding, or

otherwise making obvious,’ that the prior conviction ‘qualified as a violent felony only

under the residual clause.’” Bivens, 747 F. App’x at 769 (citation omitted).

       Furthermore, Petitioner also has not offered any evidence that the sentencing court

enhanced his conviction solely under the residual clause. The final PSR does not clearly

state which clause was used to enhance Petitioner’s conviction.          Petitioner has not

presented any evidence that the sentencing court actually relied solely on the residual

clause. Id.

       Finally, Petitioner requests the Court to consider precedents holding that making

terroristic threats is not a crime of violence. See United States v. McFee, 842 F.3d 572 (8th

Cir. 2016); United States v. Brown, 765 F.3d 185 (3rd Cir. 2014); United States v. Cook,

2017 WL 2312874 (D. Neb. 2017); Stewart v. United States, 2017 WL 1407641 (M.D. Ga.

2017). Evidently, each case was decided after Petitioner was sentenced. Furthermore,

most cases cited by Petitioner deal with a Descamps claim—not Johnson—and, as

previously stated, one may not use Johnson to advance a Descamps claim. See In re Hires,

825 F.3d at 1303. Petitioner has not cited any precedent at the time of his February 2013

conviction that demonstrates a conviction of terroristic threats is only enhanced under the

residual clause. Additionally, Petitioner has not produced any evidence that the sentencing

                                             11
court relied on the residual clause, and the final PSR is silent as to its reasoning. Therefore,

Petitioner has failed to show the enhancement under his terroristic threats conviction was

under the residual clause.

                         CERTIFICATE OF APPEALABILITY

       Rule 11(a) of Rules Governing Section 2255 Cases in the United States District

Courts provides that “[t]he district court must issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.” A certificate of appealability may

issue only if the applicant makes “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). If a court denies a collateral motion on the merits, this

standard requires a petitioner to demonstrate that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). When a court denies a collateral motion on procedural grounds,

this standard requires a petitioner to demonstrate that “jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right,

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Id. at 478 (2000). Petitioner cannot meet either of these standards

and, therefore, a certificate of appealability in this case should be denied.

                                          CONCLUSION

       For the reasons explained above, Respondent’s motion to dismiss (ECF No. 79)

should be granted and Petitioner’s second motion to vacate (ECF No. 66) should be




                                              12
dismissed. 3 Additionally, a certificate of appealability should be denied. Pursuant to 28

U.S.C. § 636(b)(1), the parties may serve and file written objections to this

Recommendation, or seek an extension of time to file objections, within fourteen (14) days

after being served with a copy hereof.         The district judge shall make a de novo

determination of those portions of the Recommendation to which objection is made. All

other portions of the Recommendation may be reviewed for clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO RECOMMENDED, this 26th day of June, 2019.

                                           /s/ Stephen Hyles
                                           UNITED STATES MAGISTRATE JUDGE




3
  Petitioner has subsequently filed motions to disqualify counsel (ECF No. 81) and seeking new
appoint counsel (ECF Nos. 81, 86). These motions are denied as moot due to the above
recommendation. The outstanding motion for withdrawal (ECF No. 83) filed by Petitioner’s
counsel is granted.
                                             13
